Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 6-9 are allowed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5 of U.S. Patent No. 11, 282, 477 (17/063861) in view of Inoue (US Publication 2009/0160741).  

See comparison below:

Instant Application
17/063861
2.  A semiconductor device comprising:
a pixel portion comprising a plurality of pixels, the pixel comprising:
a transistor comprising an oxide semiconductor layer that comprises a channel formation region,
wherein the oxide semiconductor layer comprises In, Ga and Zn,
wherein the oxide semiconductor layer has crystallinity, and wherein an off-current of the transistor is less than or equal to 1 x 107A when voltage between a drain and a source of the transistor is 1V or 10V.
A semiconductor device comprising: 
a transistor comprising an oxide semiconductor layer that comprises a channel formation region, 
wherein the oxide semiconductor layer comprises In, Ga and Zn, w
herein the oxide semiconductor layer has crystallinity, and wherein an off-current of the transistor is less than or equal to 1×10.sup.−12 A when voltage between a drain and a source of the transistor is 1V or 10V.
3. The semiconductor device according to claim 2, wherein the pixel comprises a display element, and 
wherein the display element is a liquid crystal display element.
3. The semiconductor device according to claim 2, 
wherein the display element is a liquid crystal display element.
4. The semiconductor device according to claim 2, wherein the pixel comprises a display element, and
wherein the display element is an electroluminescent element.
4. The semiconductor device according to claim 2, wherein the display element is an electroluminescent element.
5. The semiconductor device according to claim 2, wherein the semiconductor device is configured to display a still image with a refresh rate less than 60Hz.
5. The semiconductor device according to claim 2, wherein the semiconductor device is configured to display a still image with a refresh rate less than 60 Hz.


	From the comparison above, it is noted that the claim language of the instant application is an obvious variant of 17/063861, in view of Inoue, who teaches in [0064] of having a driving transistor, which is located in the pixel, having an oxide semiconductor layer.  Absent a showing of new or unobvious results, it would have been obvious to one skilled in the art at the time of the invention to modify the claims of the instant application with Inoue to provide a transistor within a pixel portion having an oxide semiconductor layer, to provide a driving transistor having a small degree of deterioration even though a large amount of current or power is input to the driving transistor (Inoue, [0064]).
Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
US Patent Publication 2009/0294764 discloses in [0007] of using an oxide semiconductor with GA-In-Zn in an off-current 10-12 ([0061]), but does not disclose all the claimed limitations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693